Case: 11-10140     Document: 00511963453         Page: 1     Date Filed: 08/21/2012



           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 21, 2012
                                     No. 11-10140
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DONALD LEE MCLEAN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:10-CR-136-1


Before SMITH, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Donald Lee McLean raises
arguments that he concedes are foreclosed by United States v. Brown, 920 F.2d
1212, 1216-17 (5th Cir. 1991), abrogated on other grounds by United States v.
Candia, 454 F.3d 468, 472-73 (5th Cir. 2006), which held that a district court has
the discretion under 18 U.S.C. § 3584 to order a federal sentence to run
consecutively to a yet-to-be-imposed state sentence. See Setser v. United States,
132 S. Ct. 1463, 1466-73 (2012).            The Government’s motion for summary
affirmance is GRANTED, the Government’s alternative motion for an extension

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-10140   Document: 00511963453    Page: 2   Date Filed: 08/21/2012

                               No. 11-10140

of time to file a brief is DENIED, and the judgment of the district court is
AFFIRMED.




                                     2